internal_revenue_service department of the treasury number release date index number 2031-dollar_figure washington dc person to contact telephone number refer reply to cc psi 4-plr-109439-00 date date re legend decedent son date date indian land lease organization bank amount amount dear this is in response to your letter dated date and prior correspondence requesting a ruling that certain property is excluded from decedent’s gross_estate for federal estate_tax purposes on date son a noncompetent native american died intestate without issue son was survived by decedent son’s mother at the time of his death son owned the following property real_property allotted to son and held by the united_states as trustee under sec_5 of the general allotment act of allotted land an individual indian monies account iima maintained and administered by the bureau of indian affairs bia an interest bearing bank account a checking account and a money market account all maintained at bank and miscellaneous assets not directly derived from the allotted land pursuant to a land lease the son’s allotted land had been leased to organization bia collected monthly rent from organization and credited son’s iima account with bia’s approval son had established an automated transfer procedure and when each monthly rent payment from the allotted land was deposited in the iima account bia would issue a check to bank on behalf of son these checks were deposited into the son’s interest bearing account son periodically transferred funds from the interest bearing account into his checking account and into his money market account during the months prior to son’s death approximately amount was plr-109439-00 transferred by automatic transfer from the iima account into the interest bearing account during this period the interest bearing account earned approximately amount in interest under the laws of intestate_succession son’s property passed to decedent also a noncompetent native american on date decedent died intestate under the laws of intestate_succession her property passes to her three living children and the issue of one predeceased child the decedent except for the property received from son’s estate owned few assets on behalf of the decedent’s estate you have requested a ruling that the allotted land and any property directly derived from the allotted land that passed from son to decedent is not included in decedent’s gross_estate for federal estate_tax purposes sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death as noted above son owned land held by the united_states as trustee under the general allotment act of the act in 351_us_1 the court held that under the act the proceeds of sale of timber standing on allotted land was exempt from income_tax the court found that the purpose of the act was to ensure that lands subject_to the act and income derived from the lands passed to the recipients preserved and undiluted by taxes in addition the court noted that notwithstanding the general_rule that exemption from tax laws should be clearly expressed language used in statutes governing native american’s rights should never be construed to their detriment squire v capoeman u s pincite in revrul_69_164 1969_1_cb_220 the service concluded relying on squire v capoeman that for federal estate_tax purposes the gross_estate of a deceased native american does not include the value of certain property held under the act where the decedent dies before the issuance to him of a patent in fee simple to the land the revenue_ruling lists the following kinds of property as not includible in the gross_estate trust lands acquired either in the original allotment or by inheritance original and inherited headrights mineral headright income derived from royalties held in trust by the u s government and trust fund cash directly derived from allotted lands see also 283_fsupp_566 w d okla however trust fund cash not directly derived from allotted lands is not exempt from the federal estate_tax as noted above both son and decedent were noncompetent native americans for purposes of the general allotment act of as a consequence pursuant to the act allotted land was held on their behalf in trust by the united_states and they could not dispose_of the property without the approval of the secretary of the interior plr-109439-00 452_f2d_741 9th cir as discussed in revrul_69_164 the allotted land held for son in trust by the united_states under the act that decedent inherited from son is not included in decedent’s gross_estate similarly under the revenue_ruling any cash held in trust by the united_states that is directly derived from the allotted land is also not included in the decedent’s gross_estate in addition any funds held in the interest bearing account and the checking and money market account at bank that are directly derived from the allotted land are not included in decedent’s gross_estate except as specifically ruled above we express no opinion about the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
